DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application claims a priority date through several continuation applications and a provisional application to 10/30/2012.  However, neither the provisional application, any of the parent continuation applications or the instant specification provide support for the claimed limitation of forming two custom shaped archforms, deflecting the first archform to couple it to the brackets, decoupling the first archform from the bracket and deflecting the second archform to couple it to the brackets as recited.  Accordingly, the claims cannot be awarded any priority date other than the filing date of the instant application (10/13/21), which will be applied for Examination.  Applicant may a) amend the claim to remove the unsupported limitations so that priority can be properly established to the continuing applications or provisional applications or b) add the unsupported limitations to the instant specification so as to provide proper antecedent basis thereof, while amending the priority data of the instant application to be a CIP of the continuing applications. 
The Examiner additionally notes that the same situation applies to the limitations of claim 41. 
Still further, the Examiner notes that claims 24-25 are not supported by the provisional application, and would not receive a priority date thereto.  However, their priority date is based on that of claim 22.  
Specification
The disclosure is objected to because of the following informalities: As noted above, the specification is objected too for not providing support for the above described claim limitations.  Should Applicant choose option B above, then the claim limitations should be added to the specification to provide proper support therefore (along with amending the priority data to make the instant application a CIP).  
Appropriate correction is required.
Claim Objections
Claim 25 is objected to because of the following informalities:  In line 2, after “IDB tray with”, “the” should be inserted.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-31, 33-37, and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2011/0091832 A1) in view of Brunson (US 6086364) in view of Getto et al (US 2011/0270583 A1).
Regarding the above claims, Kim et al discloses a method of moving teeth (see abstract and citations below), the method comprising: obtaining scans of teeth of a patient ([0042]); creating a virtual representation of the teeth of the patient based on the scans ([0040]-[0041]); digitally placing digital orthodontic brackets on lingual surfaces of the teeth of the virtual representation (see [0044], [0046]-[0047]); moving teeth of the virtual representation to an alignment ([0047]); placing orthodontic brackets on the lingual surfaces of the teeth of the patient corresponding to the placement of the digital orthodontic brackets on the lingual surfaces of the teeth of the virtual representation ([0064]) and designing a custom-shaped archform configured to follow a dental arch segment (at least to some degree in order to fit into the mouth) and having a default configuration corresponding to the alignment of the teeth in the virtual representation and the placement of the digital orthodontic brackets on the lingual surfaces of the teeth 
Brunson, however, teaches forming and deflecting an orthodontic archform (76) to couple to orthodontic brackets (see Figs. 10-11) such that the archform does not slide with respect to the bracket such that the archform applies forces to the teeth of the patient, moving teeth towards a desired position (implicitly, by definition of orthodontic treatment; see col 7, lines 12-32).  Brunson additionally discloses deflecting a deflectable portion (148) of each of the brackets in a first direction to place corresponding connectors (64a/b) of the archform within the brackets and moving the deflectable portion in a second direction, opposite the first direction, after placement of the connectors within the brackets, locking the connectors in the brackets (see col 7, 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the method of Kim to include Brunson’s forming and deflecting of an orthodontic archform that does not slide with respect to the bracket, male loops/connectors and corresponding brackets with deflectable portions, as such modification would allow the orthodontic forces to be efficiently applied to the teeth, and reduce the risk of inadvertent separation of the wire from the bracket, as the wire is locked in placed.  It is noted that should the method of Kim be modified with the teachings of Brunson, as combined above, the resultant custom designed wire of Kim/Brunson, designed by Kim’s method would be formed and deflected such that the custom archform is deflected from the default (unbiased) configuration to couple to the brackets such that the custom shaped archform does not slide with respect to the brackets so that the custom shaped archform applies forces to the teeth of the patient (Kim), moving the teeth toward positions corresponding to alignment of the teeth of the virtual representation as required.  It is noted that once modified, as explained above, the custom designed archform according to the model must be formed in order to implement the treatment, and by definition, orthodontic forces and tooth movement are applied and caused by deflection of an archwire.  Kim/Brunson, as combined above, does not explicitly teach forming and deflecting a second custom shaped wire, coupled to the brackets after decoupling the first wire therefrom as required.  
Getto, however, teaches an orthodontic treatment method which uses multiple different wires to apply different forces and cause different movement throughout multiple stages of treatment (see [0066]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the method of Kim/Brunson, as combined above, to include Getto’s use of multiple different wires, as such modification would allow more controlled application of forces and more control of tooth movement, over an orthodontic treatment time.  Additionally it is noted that should the method of Kim/Brunson be modified by the teachings of Getto, as combined above, a second custom archform unable to slide (see Kim/Brunson) would be formed and deflected when used according to the digital representation, to be used at a different stage of treatment to apply different forces of the teeth (see Getto), the use thereof implicitly requiring coupling and decoupling the various wires used from the teeth (including decoupling the first wire) as required. 
   Regarding claims 26-30, Kim/Brunson/Getto, as combined above, teaches wherein the first and second custom-shaped archforms alter the facio-lingual or mesio-distal inclination, occlusal-gingival direction, mesio-distal direction, or facial lingual direction  of the teeth, as Kim discloses that the teeth are modeled and aligned in three dimensions, encompassing both directions above (see citations above, Kim).  
Regarding claims 34-36, Kim/Brunson/Getto, as combined above, does not explicitly teach interproximal loops in the archform as required.  
Brunson, however, further discloses that the archform (see Fig. 5a) comprises interproximal loops (e.g. omega loops mesial of protrusions 64b and 64 in Fig. 5a) corresponding to interdental spaces between adjacent teeth (corresponding at least to 
Regarding claim 40, Kim/Brunson/Getto, as combined above, does not explicitly teach wherein the first and second archforms comprise rectangular cross sections as required. 
Getto, however, further discloses that archwires of multiple different shapes, including rectangular can be used as needed to apply desired forces (see [0055].  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the method of Kim/Brunson/Getto, as combined above to include Getto’s teaching of using rectangular archwires, as such modification would allow any desired force to be applied to the teeth, improving force transmission and treatment efficiency.  
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al in view of Brunson in view of Getto et al, as combined above, further in view of Beaudoin (US 2012/0315595 A1).
Regarding claim 32, Kim/Brunson/Getto, as combined above, does not teach wherein the wires are formed from shape memory material as required. 
Beaudoin, however, teaches an orthodontic wire which is formed of shape memory material (see [0107]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the method of Kim/Brunson/Getto, as combined above, to include Beaudoin’s use of shape memory material for the wire, as such modification would improve treatment efficiency, provide improved control over particular curves and since it has been held that the selection of a known material based on its suitability for its intended use is within the skill of the ordinary artisan.  
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al in view of Brunson in view of Getto, as combined above, further in view of Machata et al (US 2014/0255864 A1).
Regarding claim 38, Kim/Brunson/Getto, as combined above, does not teach segmenting each tooth of the virtual model to facilitate individual arrangement as required.  
Machata, however, teaches segmenting teeth of a virtual model (see [0019]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the method of Kim/Brunson/Getto, as combined above, to include Machata’s step of segmenting the model, as such modification would allow for individual tooth adjusting, improving control and planning of the orthodontic movement.
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al in view of Brunson in view of Getto, as combined above, further in view of Maijer et al (US 7063531 B2).
Regarding claim 41, Kim/Brunson/Getto, as combined above, does not explicitly teach wherein the first and second wires have different rigidities as required. 
Maijer et al, however, teaches an orthodontic treatment method and system which uses different wires having different rigidity (stiffness) throughout treatment (see col 8, lines 63-67).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the method of Kim/Brunson/Getto, as combined above, to include Maijer’s teaching of using wires with varying rigidity over treatment, as such modification would allow for customized and controlled forces to be applied to the teeth, dependent on a particular patient and treatment plan, improving treatment control and efficiency. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 4838787 teaches a similar bracket system which uses brackets of different rigidity during the course of treatment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772